[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte.
It has come to this court's attention that pages one and five of the decision and judgment entry of April 21, 2000 in this case incorrectly identify the trial court as the Erie County Court of Common Pleas.  Accordingly, the court hereby issues this notice of errata and orders that the references to the Erie County Court of Common Pleas on pages one and five of the decision and judgment entry be changed to read "Erie County Court, Milan, Ohio."
It is so ordered.
  _____________________________ RICHARD W. KNEPPER, P.J.